Citation Nr: 0127033	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  00-00 605	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
October 7, 1985 Board of Veterans' Appeals (Board) decision 
that denied service connection for sickle cell-thalassemia.



REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to August 
1984.

By a decision dated October 7, 1985, the Board denied service 
connection for sickle cell-thalassemia.  The moving party 
submitted a statement that has been construed as a motion for 
revision of the Board's October 1985 decision on the basis of 
CUE.


FINDING OF FACT

The October 7, 1985 Board decision was supported by the 
evidence then of record, and was consistent with the 
applicable laws and regulations in effect at that time.  


CONCLUSION OF LAW

The Board's decision of October 7, 1985 was not clearly and 
unmistakably erroneous as to the denial of service connection 
for sickle cell-thalassemia.  38 U.S.C.A. § 7111 (West Supp. 
2001); 38 C.F.R. § 20.1403 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

On a report of medical history completed by the veteran in 
November 1980, the veteran indicated that he occasionally had 
leg cramps.  It was also noted that he wore glasses for 
reading and distance vision.  No pertinent abnormalities were 
found on the entrance medical examination in November 1980.  
There were no findings pertaining to sickle cell-thalassemia.  
A clinical notation dated in July l981, within one month of 
the veteran's entry onto active duty, discloses that he had 
sickle cell disease that had been confirmed by a medical 
laboratory.  

A Medical Board report dated in April 1984 reveals that the 
veteran complained of intense myalgias after exercise.  It 
was noted that he had previously been given a diagnosis of 
sickle cell-thalassemia, but had not been given any specific 
instructions regarding his exercise capacity.  He complained 
of episodes of severe, diffuse muscle pain, mainly affecting 
the back and thighs.  The pain was often associated with a 
severe headache with pain intense enough to render him 
bedridden for two or three days , after which the pain 
resolved spontaneously.  These episodes reportedly occurred 
only when the veteran was forced to a maximal effort.  It was 
noted that he could sustain variable degrees of submaximal 
effort, sometimes being able to exercise well, but that other 
times, he was able only to exercise minimally before 
provoking the back and muscle pains.  It was stated that the 
episodes had occurred ever since his entry on active duty, 
but had become "very much worse" since he had been in 
Germany because of the physical training requirements.  The 
hospital course reflects that it was thought that the veteran 
was a heterozygote for sickle cell disease and thalassemia, 
and that he was suffering exercise-induced sickle cell crisis 
and hemolysis.  The diagnosis was sickle cell-thalassemia.  
It was deemed that the veteran was not fit for retention on 
active duty.  It was, therefore, recommended that he be found 
unfit for continued service on active duty and be separated.

A report of the Medical Board proceedings dated in April 1984 
shows that the veteran's sickle cell-thalassemia was 
characterized as having existed prior to service and as 
having been aggravated by service. 

The diagnosis on a Physical Evaluation Board report dated in 
May 1984 was sickle cell-thalassemia with diffuse muscle pain 
and severe headache after maximal exercise effort.  It was 
concluded that the condition had existed prior to service and 
had not been aggravated by service.  

The veteran was hospitalized at a Department of Veterans 
Affairs (VA) medical center from August to September 1984.  
It was noted that he had a history of sickle cell trait, G-6 
PD deficiency and beta-thalassemia.  He complained of acute 
lower back pain.  The veteran related that he had experienced 
similar episodes in the past while in boot camp.  The 
diagnoses on discharge were hemolytic crisis-probably 
secondary to the veteran's G-6 PD deficiency, sickle cell 
trait and beta-thalassemia and anemia, secondary to the 
above. 

During a hearing at the RO in June 1985, the veteran 
testified that his problems in service appeared when he was 
exercising.  He added that he never had problems that were 
not preceded by strenuous exercise.  (See June 4, 1985 
hearing transcript (Tr.), at Page (Pg.) 6.  He also stated 
that he was advised following service to limit his 
activities.  (Tr., at Pg. 8.)

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 2001).

A review to determine whether CUE exists in a case may be 
instituted by the Board on its own motion, or upon request of 
a claimant at any time after the decision is made.  38 
U.S.C.A. § 7111(c) and (d) (West Supp. 2001).  A request for 
a revision is to be submitted directly to the Board and 
decided by the Board on the merits, 38 U.S.C.A. § 7111(e) 
(West Supp. 2001), and a claim filed with the Secretary 
requesting such reversal or revision is to be considered a 
request to the Board, 38 U.S.C.A. § 7111(f) (West Supp. 
2001).  

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to regulations published by the 
Department of Veterans Affairs (VA) in January 1999.  38 
C.F.R. §§ 20.1400-1411 (2001).  Section 20.1404(b) as it 
operates in conjunction with section 20.1404(c) to deny 
review of a motion was declared invalid by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
see Disabled American Veterans et al. V. Gober, 234 F. 3d 682 
(Fed. Cir. 2000).  

Effective July 10, 2001, 38 C.F.R. § 20.1404(b) was revised.  
66 Fed.Reg. 35902-35903 (July 10, 2001).  It now states that 
a motion for revision of a decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  

Pursuant to applicable regulations, CUE is the kind of error, 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time, 
were incorrectly applied.  Id.  Review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when the decision was made.  38 C.F.R. 
§ 20.1403(b)(1).

The regulations cited above also state that to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be CUE.  38 C.F.R. § 20.1403(c) 
(emphasis added).  Examples of situations that are not CUE 
include a changed diagnosis, i.e., a new diagnosis that 
"corrects" an earlier diagnosis considered in the Board 
decision; the Secretary's failure to fulfill the duty to 
assist; and, allegations based on improper evaluation of 
evidence, i.e., a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d)(1-3).

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute of regulation.  38 C.F.R. 
§ 20.1403(e).

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of CUE that the United States 
Court of Appeals for Veterans Claims (Court) has defined for 
claims of CUE in rating decisions.  See Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc).  The Board may, 
therefore, rely on well-established precedent of the Court on 
what exactly constitutes a valid claim of CUE, such as is set 
forth in Russell, Damrel, and Fugo, all supra.

Initially, the Board observed that the moving party has 
properly complied with the pleading requirements to make a 
valid claim of CUE with a Board decision.  The motion was 
signed by the moving party and identifies the claim number.  
In addition, the decision with which the veteran alleges CUE 
is specified.  

In essence, the moving party alleges that the Board failed to 
consider the presumption of soundness in its October 1985 
decision and that, in addition, the veteran's sickle cell-
thalassemia was aggravated by service.  In light of his 
assertions, it is apparent that the veteran asserts that the 
Board committed an error of law.  In this regard, however, it 
is clear that this argument has no merit.  There is no 
question that the Board determined that the presumption of 
soundness applied to the claim.  The decision contained 
findings of fact and a conclusion of law to this effect.  
Moreover, the Board specifically concluded that the 
presumption of soundness at entrance was rebutted.  This 
clearly contradicts the assertion of the moving party that 
the Board failed to apply the presumption of soundness.  It 
further held that the veteran's condition did not undergo a 
chronic increase in the basic pathology of the disease beyond 
its natural progression during service.  

The Board acknowledges that there was a reference in the 
service medical records that the veteran's condition was 
aggravated by service.  It must be observed, however, that 
there were other conclusions, including at the time of the 
Physical Evaluation Board in May 1984, to the effect that the 
veteran's condition had not been aggravated by service.  The 
Board emphasizes that the moving party is seemingly arguing 
that the Board did not properly weigh the evidence in its 
October 1985 decision.  As noted above, disagreement as to 
how the facts were weighed or evaluated has been specifically 
precluded as a basis for CUE pursuant to 38 C.F.R. 
§ 20.1403(d)(3).  

Finally, the Board notes while it has considered the possible  
application of the recently enacted Veterans Claims  
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001) 
(VCAA), and the regulations promulgated thereto (66 Fed. Reg.  
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102,  
3.156(a), 3.159, and 3.326(a)), the case of Livesay v. 
Principi, 14 Vet. App. 324 (2001) held  that the VCAA did not 
apply to motions for CUE.  As the  regulations do not provide 
any rights other than those provided by the Act itself, the 
Board finds that further development is not warranted in this 
matter under either the VCAA or the regulations that have 
been promulgated to  implement the VCAA. 


ORDER

The motion to revise an October 1985 Board decision on the 
basis of CUE is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 



